Title: From George Washington to Colonel George Gibson, 11 March 1778
From: Washington, George
To: Gibson, George

 

Sir
Head Quarters [Valley Forge] 11th March 1778

I am favd with yours of the 8th Mr Boudinot has wrote to Mr Atlee and has given him directions respecting the British Officers. If the Commissary at Lancaster does not exert himself to procure meat for the troops, write to the Commy General at York and make complaint to him and inform him that there are people who are willing to supply you. Certainly it is as easy for the Commissary to procure Cattle as it is for the Butcher. I would not have you consume any of the salt meat if you can possibly avoid it—As all the Continental Troops at present at Lancaster will be wanted here and must be drawn down as soon as they are fit for Service, I would wish you to apply to the Governor and Council for a Guard of Militia to take care of the Stores. But they need not be called in untill the continental troops are about leaving the town. The Doctor that you have in Custody called at Head Quarters when he came out of Philada and some of the Gentlemen of my Family say he told them the same story that he did to you. They therefore think him innocent of any ill design. They advised him to go into Lancaster County, as a place where he would find many of his Countrymen. Inclosed you have a Warrant for the execution of Marsin and Myer. Blanks are left for the Name of the person acting as provost and for the time of execution, which had better be done quickly and in as public a manner as possible. I have thought fit to pardon Harvey for the reason recommended by the Court.
I confirm the sentence of the Court against Wendal Bowman who should be delivered up to the Sheriff with Copy of his Crime and Conviction.
I also confirm the Sentences against Lieutenant McMichael of the 13th Penna Regt and Lieut. Dickenson of the 5th Virga both of which shall be published in general orders here. I am Sir Yr most obt Servt.

P.S. Nothing is yet determined in the Case of the British serjeants they must therefore be kept under Guard.

